Citation Nr: 1234688	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to an initial disability rating in excess of 30 percent for status post right knee replacement.

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.

5.  Entitlement to a rating in excess of 30 percent for service-connected status post left knee replacement.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from January 1964 to August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that VA regulations require the agency of original jurisdiction (AOJ) to furnish the Veteran and his representative a supplement statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2011).  In the instant case, the Veteran was furnished an SOC that addressed the claims on appeal in January 2010.  Thereafter, in March 2010, he filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), wherein he set forth the reasons for why he felt higher evaluations of his service-connected diabetes mellitus, knee, back, and neck disabilities were warranted.  Attached to his VA Form 9 were statements from three private clinicians, which contained findings relevant to the severity of those disabilities.  

Accordingly, because this additional evidence is pertinent to the issues on appeal, a remand of the Veteran's claims for increased ratings for his service-connected diabetes mellitus, left and right knee, back, and neck disabilities is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to those issues was certified to the Board in September 2011.  See 38 C.F.R. §§ 19.31.  

The Board finds that a remand of the Veteran's claims for higher ratings for his diabetes mellitus, left and right knee, back, and neck disabilities is also necessary as the evidence submitted along with his VA Form 9 suggests that the Veteran's disabilities have increased in severity since the last complete VA examinations were conducted nearly five years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  The Board notes that, with regard to the Veteran's cervical spine disability, a VA examination was conducted in January 2010.  However, the report of that examination clearly indicates that the examination was not complete, as the Veteran was wheelchair bound and unable to stand.  Accordingly, that examination report is inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one).

The Board notes also that the Veteran reported to the January 2010 VA examiner that three months earlier he had had a computerized tomography (CT) scan of the cervical and lumbar spine.  The examiner indicated that the report of that CT scan had not been made available to her.  While the record contains several reports of private CT scans dated in 2006 and 2007, it does not appear as though the report of the CT scan referred to by the Veteran during the January 2010 VA examination has been associated with the record.  On remand, the Veteran should be requested to provide more specific information with regard to when and where that CT scan was conducted and all attempts to obtain the report of such should be made.  38 U.S.C.A. § 5103A(b)(1) (West 2002) (VA's duty to assist claimants includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them); see Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005). 


The Board also notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  22 Vet. App. 447 (2009); see Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits.").  

In this case, the private medical evidence submitted along with the Veteran's VA Form 9 suggests that the Veteran is unemployable on account of certain service-connected disabilities.  The January 2010 VA examination report indicates that the Veteran last worked in 2007, at which point he had retired.  However, a review of the record also shows that the Veteran has been in receipt of a combined 100 percent schedular evaluation since May 22, 2007.  

The Board is cognizant that under Bradley v. Peake, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for combined service-connected disabilities in order to determine the veteran's eligibility for SMC under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 294 (2008).  In the instant case, the Veteran has variously been in receipt of special monthly compensation (SMC) under section 1114(s) during the pendency of his appeal, eligibility for which was based on the award of temporary total ratings under 38 C.F.R. § 4.30 from October 17, 2007, to January 1, 2008, and from August 20, 2008, to October 1, 2008.  However, the Veteran has not been in receipt of SMC under section 1114(s) throughout the entire pendency of his claim.  Thus, if it is determined that he is entitled to TDIU based on a single service-connected disability, he is potentially eligible for SMC under section 1114(s) for periods other than those set forth above.  See Bradley, supra (reasoning that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating").  Accordingly, under Bradley, the Board finds that, as part of the Veteran's claims for higher ratings, the AOJ should consider whether TDIU is warranted for any particular service-connected disability even though a schedular 100-percent combined rating is already in effect in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

As such, as part of the examinations to be afforded on remand, the examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's is unemployable due to any single service-connected disability, or whether his service-connected disabilities in combination with one another result in unemployability.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to any of his claims on appeal.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should specifically request from the Veteran that he provide the full name, address, and date(s) of treatment for the facility where he reportedly received a CT scan of the lumbar and cervical spine in or around October/November 2009.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  (The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.)

The AOJ should also attempt to obtain any pertinent treatment records from the three private clinicians from whom the Veteran submitted statements in March 2010.  (The Veteran should be requested to sign the necessary authorization for release of such private medical records from these clinicians to the VA.)

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  After the development requested in paragraph one above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on all pertinent symptoms found on examination to be associated with the Veteran's diabetes mellitus.  In particular, the examiner should indicate whether the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes.  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalization and the number of any such episodes per month that required visits to a diabetic care provider.

Also, the examiner should also take a detailed history regarding the Veteran's employment, and education and vocational attainment.  The examiner is requested to provide a definite opinion as to any impact that the Veteran's diabetes mellitus has on his ability to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner must state whether the Veteran's diabetes mellitus alone renders him unemployable.

If the examiner finds that the Veteran's service-connected diabetes mellitus makes him unable to secure or follow substantially gainful employment only in combination with other service-connected disabilities, to specifically include any disabilities secondary to his service-connected diabetes mellitus, the examiner should say so.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  After the development requested in paragraph one above has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbosacral strain and degenerative joint disease of the cervical spine

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back and neck disabilities and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar and cervical spine and state whether the Veteran's service-connected back or neck disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire cervical or thoracolumbar spine; and unfavorable ankylosis of his entire spine.

The examiner should also take a detailed history regarding the Veteran's employment, and education and vocational attainment and provide a definite opinion as to any impact that the Veteran's service connected service-connected lumbosacral strain and/or degenerative joint disease of the cervical spine has on his ability to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner must state whether the Veteran's lumbosacral strain or his degenerative joint disease of the cervical spine alone renders him unemployable.

If the examiner finds that the Veteran's service-connected lumbosacral strain or his degenerative joint disease of the cervical spine makes him unable to secure or follow substantially gainful employment only in combination with other service-connected disabilities, the examiner should say so.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claims for higher evaluations of his service-connected right and left knee disabilities.  (This examination may be combined with the examination of the spine if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left and right knee disabilities, and provide a complete assessment of the severity of those disabilities.  All appropriate tests and studies, to include x-rays, if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left and right knee disabilities and include range-of-motion findings.  

The examiner should state whether the Veteran's service-connected left or right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

As to any painful motion, the examiner should indicate whether such pain is "severe."  The examiner should also state whether the Veteran experiences ankylosis of the right or left knee and identify the degree of flexion of any ankylosis, if found.

The examiner should also be asked to comment on the Veteran's employment and employability and provide a definite opinion as to any impact that the Veteran's service connected status post knee replacement of the left knee or service-connected status post knee replacement of the right knee has on his ability to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner must state whether the Veteran's left or right knee disability alone renders him unemployable.

If the examiner finds that the Veteran's service-connected left or right knee disability makes him unable to secure or follow substantially gainful employment only in combination with other service-connected disabilities, the examiner should say so.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, especially with regard to the request that the examiners provide an opinion as to whether any 

single service-connected disability alone renders the Veteran unemployable, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to higher ratings for the Veteran's service-connected diabetes mellitus, back, neck, and left and right knee disabilities.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's rating claims, which must include consideration of whether TDIU is warranted for any single disability.  If it is determined that the Veteran's diabetes mellitus, back, neck, or left or right knee disability alone renders the Veteran unemployable, the AOJ must consider whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s).  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU issue.)

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

